The opinion of the court was delivered by
Swayze, J.
We think the decree should be affirmed, for the reasons given by the learned vice-chancellor, but in affirming the decree it is not necessary to hold that the testimony of the husband was admissible to prove non-access to his wife. No objection was made to the reception of his testimony, but we desire to leave undecided the questions whether our Evidence'act makes the testimony competent as against an objection, and whether ■ public policy permits the objection to the testimony, if valid, to be waived by the adverse party.
For affirmance — Ti-te Chiee-Justice, Garrison, Fort, Hendrickson, Swayze, Reed, Trenchard, Bogert,- Vredenburgh, Green, Gray, Dill — 12. • -
For reversal- — None.